Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 1 of 22

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES EX REL MOTION
g DRY LARA SLADE Sox . .

  

 

 

INDEXNO. .
119 CV raga, / CLO
-Against-
DR HUGH C. HEMMINGS, JR. JUDGE NATHAN
DR JIMCY PLATHOLI Lope TER
DR PAUL HEERDT

  
 
   
  

DR AUGUSTINE M.K. CHOI |

DR THOMAS H. BLAIR hy
WEILL CORNELL MEDICAL COLLEGE) .
JOHN DOs : / ,
JANE DOs &

a
| *
|

14

x

 

|

terol
TO THE HONORABLE NATHAN (OR HONORABLE COLLEEN MCMAHON) , cn

Please find attached my Motion to Reconsider. | respectfully submit that
the Honorable Court have erred when the Honorable Court ordered the dismissal
of this lawsuit and unsealing of the Complaint (EXHIBIT A). In particular, the
Honorable Court has not taken into consideration the fact that EX REL. DR H.Y.
LIM TUNG never planned to act pro se to represent the United States in the
event that the United States Department of Justice elects not to prosecute this
case. In fact, Mr Stephen J. James, ESQ. an Attorney duly qualified to practice in
the US Court of the Southern District of New York represents EX REL DR H.Y.
LIM TUNG in this matter (See EXHIBIT B: Notice of Appearance of Mr James,

ESQ.).

(i
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 2 of 22

 

Regpegifully,

 

 

 

 

 
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 3 of 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

 

UNITED STATES EX REL NOTICE OF
AR BB Ne Precceben§ Oe Pe Ee ADEE MOTION

    

 

Plaintiffs,
INDEXNO. , gay,
j:19 CV 738 / gee

 

-Against-
JUDGE NATHAN

DR HUGH C. HEMMINGS, JR.

DR JIMCY PLATHOLI

DR PAUL HEERDT

DR AUGUSTINE M.K. CHOI os

DR THOMAS H. BLAIR a

WEILL CORNELL MEDICAL COLLEGE oo

JOHN DOs c3

JANE DOs aa
Defendants,

X

Please take Notice that upon the attached affidavit of ex rel. Dr H.Y. Lim
Tung and the exhibits attached thereto and upon all the proceedings in this case
to date, ex rel. Dr H.Y. Lim Tung will move this Honorable Court for an Order
granting the following:

A. Reconsideration of the Order of Dismissal of this lawsuit and Unsealing
of the Complaint.

G)
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 4 of 22

 

B. Order Granting Continuation of this lawsuit with Mr James, ESQ. as
Attorney for ex rel. Dr H-Y. Lim Tung.

C. Order Resealing the Complaint.

 

 

 

and-furthe

 

 

 

deem just, equitable and proper.

Dated: September 4, 2019

County of Queens, New York

Respectfully submitted,

 

EX REL. DR H.Y. LIM TUNG
31-70 CRESCENT STREET
ASTORIA, NY 11106

TEL; 646-500-1728
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 5 of 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
xX

 

UNITED STATES EX REL NOTICE OF
oe AE ALA A PE OL MOTION

     
 
 

       

Plaintiffs,

INDEX NO.
1:19 CV 73RQ,

-Against-
JUDGE NATHAN

DR HUGH C. HEMMINGS, JR.

DR JIMCY PLATHOLI

DR PAUL HEERDT

DR AUGUSTINE M.K. CHO!

DR THOMAS H. BLAIR oe
WEILL CORNELL MEDICAL COLLEGE A

 

JOHN DOs :
JANE DOs es
Defendanis,
Xx Fe)
STATE OF NEW YORK )
COUNTY OF QUEENS ) SS.:

DR H.Y. LIM TUNG, being duly sworn declare:

1. lam the Plaintiff Ex. Rel. in this lawsuit.

(5)
 
  

Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 6 of 22

2. lam making this Affidavit in support of my Motion for the following
relief:

A. Reconsideration of the Order of Dismissal of this lawsuit and Unsealing
of the Complaint.

B. Order Granting C ntiniuation of this lawsuit with Mr-dames; ESQ.-as.
Attorney for ex rel. Dr H.Y. Lim Tung.

C. Order Resealing the Complaint.

PREAMBLE

3. On or around August, 2019, the Plaintiff Ex Rel. DR H.Y. LIM
TUNG filed this lawsuit pursuant to the False Claims Act. (EXHIBIT C).

4, Nowhere in the Complaint is it stated that the Plaintiff Ex Rel. DR
HY. LIM TUNG intend to represent the United States Department of Justice in
the event that the United States Department of Justice chooses not to prosecute
this case.

5. As a matter of fact, in the event that that the United States
Department of Justice chooses not to prosecute this case, the Plaintiff Ex Rel.
DR H.Y. LIM TUNG has retained the service of Mr James, ESQ. an Attorney duly
qualified to practice in the United States Court of the Southern District of New
York.

6. On or around August , 2019, the Honorable Nathan, dismissed this
lawsuit and ordered the unsealing of the Complaint.

7. It is respectfully submitted that the Honorable Nathan should not

have ordered the dismissal of this lawsuit and the unsealing of the Complaint.\

(s)

 
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 7 of 22

 

 

THE LAW
False Claims Act; the Plaintiff Ex Rel. DR-H-Y.-LIM.
TUNG can file a lawsuit to recover money that were obtained fraudulently and
under false from the United States Government. In this case, Plaintiff Ex Rel. DR
H.Y. LIM TUNG alleges that the Defendants obtained over $1,800000 from the
National Institutes of Health, an Agency of the United States Department of
Health and Human Services.

9. Section 3730(b)(2) of the False Claims Act provides that a qui tam
complaint must be filed with the court under seal. The complaint and a written
disclosure of all the relevant information known to the relator must be served on
the U.S. Attorney for the judicial district where the gui tam was filed and on the
Attorney General of the United States.

10. The gui tam complaint is initially sealed for 60 days. The
government is required to investigate the allegations in the complaint; if the
government cannot complete its investigation in 60 days, it can seek extensions
of the seal period while it continues its investigation. The government must then
notify the court that it is proceeding with the action (generally referred to as
“intervening” in the action) or declining to take over the action, in which case the

relator can proceed with the action.

41. The law is clear that a relator cannot proceed pro se. [See Safir v.

Blackwell, 579 F.2d 742, 745 n. 4 (2d Cir. 1978) and The law is clear that a

)

 
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 8 of 22

relator cannot proceed pro se. [See Safir v. Blackwell, 579 F.2d 742, 745 n. 4

(2d Cir. 1978) and U.S. v. Flaherty, 540 F. 3d 89 (2d Cir. 2008)]

 

 
 

42. However, the law is also clear that the Honorable Court cannot
unseal and dismiss the lawsuit prior to the government making a decision on
whether the government will proceed or not with the lawsuit [See Section
3730(b)(2) of the False Claims Act] . It was only after the government elected not
to intervene that the Court in U.S. v. Flaherty, 540 F. 3d 89 (2d Cir. 2008)
dismissed the case on the ground that ex re. John Bal "is not an attorney . . . [he]
is not qualified to represent the interests of the United States”. The unsealing of
the Complaint took place after the government chose not to intervene.

43. In view of the fact that Ex Rel. DR H.Y. LIM TUNG has retained an
Attorney duly qualified to practice in the United States Court of the Southern
District of New York in the event that the government declined to intervene in this
lawsuit, logic dictates that Ex Rel. DR H.Y. LIM TUNG has not intention of
representing the government in this lawsuit.

44. The Court in Gunn v. Credit Suisse Group AG and Nikole Shelton,
(United States Court of Appeals for the Third Circuit, No. 13-4738, April 21, 2015)
held that the lower Court was correct in dismissing Gunn's qui tam lawsuit after
the government chose not to intervene, the Complaint was unsealed, ex rel.
Gunn refused to hire an Attorney after being given the opportunity to hire an

Attorney.

&
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 9 of 22

 

46. In this case, ex rel. H.Y. Lim Tung has an Attorney to represent him

in this lawsuit (EXHIBIT C ).

18. It is respectfully submitted that the Honorable Court erred when the

 

    

a Dismissal of this lawsuit anc-unsealing-of the

 

onoradic

Complaint prior to a decision from the government as to whether .the government

will intervene in this lawsuit or not.

19. It is also respectfully submitted that the Honorable Court must order
the resealing of the Complaint or at the very least permit ex rel. Dr H.Y. Lim Tung

to submit an Amended Complaint via his Attorney.

WHEREFORE, ex rel. Dr H.Y. Lim Tung prays that the Honorable Court

grant the relief sought, and any other relief that the Honorable Court deem just,

fair and equitable.

Respectfully,

a we

EX REL. DR H.Y. LIM TUNG
31-70 CRESCENT STREET
ASTORIA, NY 11106

TEL: 646-500-1728

SWORN TO BEFORE ME ON THE GTH DAY OF SEPTEMBER, 2019.

(Y
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 10 of 22

NOTARY PUBLIC

 

 

AR AEMBREA Qe ©
MARINA SOLO

5 €.Mb ry
RE OPA Toe

 

Notary Poi

 

 

 

 

 

STAMP OF NOTARY PUBLIC

=)
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 11 of 22

 

 

 

 

 
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 12 of 22
Case 1:19-cv-07342 Document 2 Filed 08/20/19 Page 1 of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES EX REL DR. H.Y. LIM
TUNG

    

~against-

1:19-CV-7342 (CM)
DR. HUGH C. HEMMINGS, JR.; DR. JIMCY
PLATHOLI; DR. PAUL HEERDT; DR. ORDER OF DISMISSAL
AUGUSTINE M.K. CHOI; DR. THOMAS H.
BLAIR; WEILL CORNELL MEDICAL
COLLEGE; JOHN DOES; JANE DOES,

Defendants.

 

 

COLLEEN McMAHON, Chief United States District Judge:

Plaintiff H.Y. Lim Tung,! appearing pro se, filed a sealed qui tam action under the False
Claims Act, 31 U.S.C. 3729-3733. The Court grants Plaintiff's request to proceed without
prepayment of fees, that is, in forma pauperis.’ The Court dismisses this action for the reasons
set forth below.

STANDARD OF REVIEW

The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

 

1 In documents submitted to the Court, Plaintiff indicates as his name both “Dr. H.Y. Lim
Tung” and “Hin Y. Limtung.” In three actions filed in the United States District Court for the
Eastern District of New York, Plaintiff provides his name as “Hin Y. Limtung.” See Limtung v.
PayPal Holdings, Inc., No. 19-CV-4316 (RRM) (SJB) (E.D.N.Y. filed July 26, 2019) (claims
arising out of rental agreements); Limtung v. Thomas, No. 19-CV-3646 (RRM) (SJB) (E.D.N.Y.
filed June 21, 2019) (federal claims arising out of mortgage foreclosure); Limtung v. Baum, No.
16-CV-0100 (RRM) (SJB) (E.D.N.Y. Mar. 20, 2019) (same).

2 Plaintiff submitted an unsigned blank in forma pauperis (IFP) application with only the
caption filled out. He also submitted a letter requesting that the Court postpone payment of the
$400.00 filing fees until the Government makes a decision as to whether to pursue this action.
The Court construes the two document together as Plaintiff's IFP application.
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 13 of 22
Case 1:19-cv-07342 Document 2 Filed 08/20/19 Page 2 of 5

 

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

 

    

 

 

diction. See Fed. R. Civ. P.

dismiss.a. complaint when t

          

 

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is o

iged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
original).
BACKGROUND

Plaintiff brings this action against Dr. Hugh C. Hemmings Jr., Dr. Jimcy Platholi, Dr. Paul
Heerdt, Dr. Augustine M.K. Choi, Dr. Thomas H. Blair, Weill Cornell Medical College (Weill
Cornell), and John and Jane Does. The following facts are taken from the complaint. Plaintiff is
an expert in the “areas of Protein Phosphatase-1i (PP-11) purification and characterization and
the study of its role in cell death.” (Compl. at 2.) He conceived and wrote a grant application
titled “Role of Protein Phosphatase-1 in Cerebral Ischemia and Cell Death,” which was
submitted by Hemmings and Weill Cornell to the National Institute of Health (NIH), an agency
of the United States Department of Health and Human Services. Hemmings and Weill Cornell
stated in the grant application that Plaintiff was the co-investigator of the project and would be
appointed as an Associate Professor at Weill Cornell. But after NIH funded the research project,
Hemmings and Weill Cornell “appropriated” the funds and failed to appoint Plaintiff as an
associate professor and the co-investigator of the project. (/d.) From 2010 to 2015, Hemmings
and Weill Cornell continued to submit false representations and fabricated data in progress

reports to NIH, and they collected approximately $1,431,600.00 for the purported research

(j
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 14 of 22
Case 1:19-cv-07342 Document 2 Filed 08/20/19 Page 3of5

project. But as they were not experts in that research area, they “did not do any significant

research work and did not obtain any significant scientific results.” (/d. at 3.)

 

In,2014, “out.of desperation,” H. ings, Platholi, Heerdt, and Weill Cornell stole

  

 

Plaintiff’s scientific data and presented it, along with other fabricated data, to the NIH as their

own. (/d.) The defendants did this to “mislead and defraud the NIH.” (/d.) During that time,
Choi, Blair and others conspired to hide the fraudulent actions of Hemmings, Platholi, Heerdt,
and Weill Cornell.

Plaintiff brings this action asserting that Defendants obtained through “false and
fraudulent pretenses” about $1,431,600.00 from the NIH in violation of the False Claims Act.
(Id. at 4.) They also committed scientific fraud and wire fraud. Plaintiff seeks to recover the
funds that Defendants wrongfully obtained from the NIH and suggests that the Government
prosecute Defendants criminally for the wire fraud, which is in violation of 18 U.S.C. § 1343.

DISCUSSION
A. The False Claims Act (FCA)

Plaintiff's gui tam claims under the False Claims Act (FCA), 31 U.S.C. § 3729-3733,
must be dismissed. The FCA permits private persons to bring suit where there has been fraud on
the federal government.’ The qui tam provisions of the FCA allow a private plaintiff to sue
persons who knowingly defraud the federal government. See United States ex rel. Eisenstein v.
City of New York, 556 U.S. 928, 932 (2009). Pro se litigants, however, lack statutory standing to

bring gui tam claims under the FCA. See United States ex rel. Mergent Servs. v. Flaherty, 540

 

3 The FCA imposes civil liability upon “any person” who, among other acts, “knowingly
presents, or causes to be presented, to an officer or employee of the United States
Government... a false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a). A
suit under the FCA may be brought by either the federal government or by a private person, or
“relator,” who sues for the United States in a qui tam action. 31 U.S.C. § 3730(a), (b)(1).

 
Case 1:19-cv-07342-CM Document 9 Filed 09/09/19 Page 15 of 22
Case 1:19-cv-07342 Document 2 Filed 08/20/19 Page 4 of 5

F.3d 89, 93 (2d Cir. 2008); Klein v. City of New York, ECF 1:10-CV-9568, 63, 2012 WL 546786,

at *5 (S.D.N.Y. Feb. 21, 2012).

 

B se Plaintiff, as a pro se litigant, lacks standing to assert his gui tam claims under the

 

 

 

FCA, the Court dismisses those claims for lack of statutory standing under the FCA.

B. Wire Fraud Claims

Plaintiff also asserts that Defendants’ actions violated the Wire Fraud Act, 18 U.S.C.
§ 1343. But Plaintiff cannot initiate the arrest and prosecution of any individual or entity in this
Court because “ the decision to prosecute is solely within the discretion of the prosecutor.” Leeke
y. Timmerman, 454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a
criminal proceeding against Defendants, because prosecutors possess discretionary authority to
bring criminal actions, and they are “ immune from control or interference by citizen or court.”
Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Accordingly,
Plaintiff's wire fraud claims must be dismissed for failure to state a claim. See 28 U.S.C.
§ 1915(e)(2)(B)Gi).
Cc. Unsealing Action

This qui tam action was filed under seal as required by the FCA. See 31 U.S.C. § 3730(b)
Normally a qui fam complaint would remain sealed for sixty days (or longer, if the government
obtains an extension), during which time the government must determine whether to intervene
and proceed with the action. Jd. § 3730(b)(2)-(4). But because the Court finds that Plaintiff does
not have standing to bring a qui tam action, the Clerk of Court is directed to unseal this matter.

All documents in the case should be filed unsealed.

CONCLUSION

The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff's complaint, filed in forma pauperis
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 16 of 22
Case 1:19-cv-07342 Document 2 Filed 08/20/19 Page 5 of5

under 28 U.S.C. § 1915(a)(1), is dismissed for lack of statutory standing under the False Claims

Act and failure to state a claim on which relief may be granted under 28 U.S.C.

 

§ 1915(e)(2)(B) (ii). The Clerk of Court is nseal this action. All documents in

       

this case should be filed unsealed. All other matters are terminated.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.
Dated: August 20, 2019 ,
New York, New York his... l hick

 

COLLEEN McMAHON
Chief United States District Judge
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 17 of 22
Case 1:19-cv-07342-CM Document 4 Filed 08/20/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES EX REL DR. H.Y. LIM
TUNG

 

 

Plaintiffs,

ragainst- 19-CV-7342 (CM)
DR. HUGH C. HEMMINGS, JR.; DR. JIMCY
PLATHOLI; DR. PAUL HEERDT; DR.
AUGUSTINE M.K. CHOI; DR. THOMAS H.
BLAIR; WEILL CORNELL MEDICAL
COLLEGE; JOHN DOES; JANE DOES,

CIVIL JUDGMENT

 

Defendants.

 

Pursuant to the order issued August 20, 2019, dismissing the complaint,

ITIS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for lack
of statutory standing under the False Claims Act and failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s
judgment would not be taken in good faith.

IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.
Dated: August 20, 2019 :
New York, New York Bue. ly hick

 

COLLEEN McMAHON
Chief United States District Judge
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 18 of 22

 

EXHIBIT B

 

 

 
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 19 of 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES EX REL |

 

Plaintiffs,
INDEX NO.
19 CV rap
“Against
DR HUGH C. HEMMINGS, JR. _ JUDGE NATHAN
DR JIMCY PLATHOL!
DR PAUL HEERDT
DR AUGUSTINE M.K. CHOI
DR THOMAS H. BLAIR

WEILL CORNELL MEDICAL COLLEGE NOTICE OF
JOHN DOs APPEARANCE

JANE DOs

Defendanis,
x

NOTICE IS HEREBY GIVEN THAT COUNSEL STEPHEN 4 JAMES
HEREBY APPEARS ON BEHALF OF EX REL. DR H.Y. LIM TUNG IN THIS
LAWSUIT UNDER INDEX NO. 19 CV 7320.

DATED: SEPTEMBER @, 2019.

RESPECTFULLY,
ff rf | \
Zl A tbat be 1/9) 20°49

Srcprenth dgh esa. “”
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 20 of 22

 

EXHIBIT C

 

 

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
 
 

 

 

UNITED STATES EX REL

 

    

-Against-

DR HUGH C. HEMMINGS, JR. JUDGE

DR JIMCY PLATHOLI

DR PAUL HEERDT

DR AUGUSTINE M.K. CHOI

DR THOMAS H. BLAIR PURSUANT TO

WEILL CORNELL MEDICAL COLLEGE 31 U.S.C. § 3729

JOHN DOs

JANE DOs PLAINTIFF
DEMANDS

Defendants, JURY TRIAL

The Plaintiff alleges the following:

|. SUMMARY OF CASE

This lawsuit is a Qui Tam lawsuit pursuant to the False Claims Act (31

U.S.C. §3729). On or around February 1, 2010, the Defendants, Hugh C.
Hemmings, Jr. and Weill Cornell Medical College submitted for payment and
received payment in the amount of $363, 826 with respect to the Research Grant
"Role of Protein Phosphatase-1 in Cerebral Ischemia and Cell Death” under
Project Number 5RO1NS056315, from the National Instituted of Health, an

' Agency of the United States Department of Health and HUman Services. From

February 1, 2010 to February 1, 2014, the Defendants, Hugh C. Hemmings, Jr.

(0)
Case 1:19-cv-07342-CM Document9 Filed 09/09/19 Page 22 of 22

 

END

 

 
